This court finds as a fact upon the record that defendant John W. Place held the legal title to the property in question for the benefit of, and as dummy for, one J. Leo O’Brien; that the conveyance by said defendant Place to the defendant Golane Publishing Company was made at the request of said O’Brien and in discharge of a moral obligation so to convey, and that the conveyance was not made with intent to hinder, delay or defraud the creditors of said defendant Place. Judgment affirmed, without costs. *956Mills, Rich and Blackmar, JJ., concurred; Thomas, J., dissented on the ground that both in law and equity Place had an indefeasible title and that the conveyance by Place to the defendant Golane Publishing Company was fraudulent as against plaintiff’s creditors. If there were a judgment lien by Place’s creditors, Place’s discharge of a moral duty by making conveyance would not override the lien. But the creditors are entitled against an insolvent debtor to what they could subject to his judgment if a voluntary conveyance thereof had not been made. Stapleton, J., concurred with Thomas, J.